Title: From Thomas Jefferson to Abraham Baldwin, 4 February 1803
From: Jefferson, Thomas
To: Baldwin, Abraham


          
            Dear Sir
            Washington Feb. 4. 1803.
          
          Mr. Dufief a bookseller of Philadelphia who possesses Dr. Franklin’s library, has inclosed me the catalogue with a desire that I would put it into the hands of the Committee charged with procuring a library for Congress, with an offer of the whole or any part of it at what he says shall be moderate prices. my dealings with him give me confidence that his prices would be moderate. without presuming on the answer of the committee to this proposition I have ventured to mark with a pencil a few particular books which I imagine are worthy of their acquisition if they are not already in the library. a return of the catalogue is asked when you have made of it the use which you may desire. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        